DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 11/23/2021, in which claims 1 – 23 was presented for examination.
3.	Claims 1 – 23 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/23/2021 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of U.S. Patent No. US 11,216,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate all the claimed feature of instant application and the only difference is patent application provides detail information on the content of denormalized database but the process of updating the denormalized database is the same, both in the instant application and patent application.
Instant Application #: 17/534,425
US Patent #: US 11,216,460 B2116460
216460
1. A method for delaying updating a denormalized database object, the method comprising: responsive to a first operation on a first record of a source database object being updated, deleted, or inserted, performing a second operation that involves a second record of the denormalized database object being updated, deleted, or inserted, where values in the second record are based on values in the first record, and where completion of the second operation includes a redoing of an aggregation operation using values from a set of input fields of a set of records in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of records; and responsive to a query result for a query that references the aggregate field of the set of records before the aggregation operation and the writing have completed, altering the query result, the altering including, performing the aggregation operation using values in the query result that are from the set of input fields of the set of records, and altering that part of the query result that includes at least the aggregate field of the set of records based on the performing the aggregation operation without performing the writing to the denormalized database object.
1. A method for delaying updating a denormalized database object that includes a plurality of records based on a plurality of source database objects, wherein each of the plurality of records in the denormalized database object includes a set of one or more input fields and a set of one or more aggregate fields,
the method comprising: responsive to a first operation on one of the plurality of source database objects that involves a record of that source database object being updated, deleted, or inserted,
performing a first part of a corresponding second operation that involves a respective record of the denormalized database object being updated, deleted, or inserted, wherein values in the respective record are based on values in the record involved in the first operation,
 and wherein completion of the corresponding second operation includes completion of a second part that includes both a redoing of an aggregation operation using values from the set of input fields of a set of one or more of the records in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of aggregate fields of the set of records; and responsive to a query result for a query that references the aggregate field of the set of records before the aggregation operation and the writing have been performed, altering the query result, the altering including: performing the aggregation operation using values in the query result that are from the set of input fields of the set of records; and altering that part of the query result that includes at least the aggregate field of the set of records based on the performing the aggregation operation without performing the writing to the denormalized database object.
2. The method of claim 1, wherein the set of records in the denormalized database object includes the second record of the denormalized database object.

2. The method of claim 1, wherein the set of records in the denormalized database object includes the respective record of the denormalized database object.
3. The method of claim 1, wherein the second record can be identified from the record involved in the first operation.
3. The method of claim 1, wherein the respective record can be identified from the record involved in the first operation.
4. The method of claim 1, wherein the second operation includes a first part and a second part and further includes an indicator that the second part has not been performed.
4. The method of claim 1, wherein the first part of the corresponding second operation includes setting an indicator that the second part has not been performed.
5. The method of claim 1, further comprising: performing the second operation to update the denormalized database object after a time period has elapsed from completion of the first operation.
5. The method of claim 1, further comprising performing the corresponding second operation to update the denormalized database object after a time period has elapsed.
6. The method of claim 1, further comprising: initiating a first part of the second operation;
 inserting into a queue an indication of a need to perform a second part of the second operation; and performing the second part to update the denormalized database object responsive to retrieval of the indication from the queue.
6. The method of claim 1, wherein the performing the first part further comprises

 inserting into a queue an indication of a need to perform the second part, and wherein the method further comprises performing the second part to update the denormalized database object responsive to retrieval of the indication from the queue.
7. The method of claim 6, wherein performing the second part is separated from the performing the first part to give priority to performing the query on the denormalized database object over performing of the second part.
7. The method of claim 1, wherein performing the second part is separated from the performing the first part to give priority to performing the query on the denormalized database object over performing of the second part.
8. The method of claim 6, wherein 
performing the second part completes the corresponding second operation to update the denormalized database object, further comprising: attempting to perform the second part; during the attempting, determining performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed; responsive to the determining, canceling the attempting; and re-attempting to perform the second part.
8. The method of claim 1, further comprising: performing the second part to complete the corresponding second operation to update the denormalized database object, the performing the second part including: attempting to perform the second part; during the attempting, determining performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed; and responsive to the determining, canceling the attempting; and re-attempting to perform the second part.
9. A method of updating a denormalized database object to prioritize query performance, the method comprising: responsive to a first operation that involves a first record of a source database object being updated, deleted, or inserted, performing a first part but not a second part of a corresponding second operation on the denormalized database object, where the first part involves a second record of the denormalized database object being updated, deleted, or inserted, and where data in the second record is based on data in the record involved in the first operation; and prioritizing query performance on the denormalized database object over performance of the second part of the second operation, by, updating a query result if the query result includes data from the denormalized database object that will be replaced when the second part is later performed, and completing the second part responsive to determining that the performance of the second part will not negatively impact query performance on the denormalized database object, the completing the second part including, performing an aggregation operation using data in a first field of a set of records in the denormalized database object, wherein the set of records at least one record that is related to the second record, where
 the data in the first field of the set of the records is to be aggregated and stored in a second field of the set of records, and where the second part includes both a redoing of an aggregation operation using values from a set of input fields of the records in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of records, 
and replacing the data in the second field of the records in the denormalized database object with a result of the performing the aggregation operation.
9. A method of updating a denormalized database object to prioritize query performance, wherein the denormalized database object includes a plurality of records based on a plurality of source database objects, the method comprising: responsive to a first operation on one of the plurality of source database objects that involves a record of that source database object being updated, deleted, or inserted, performing a first part but not a second part of a corresponding second operation on the denormalized database object, wherein the first part involves a respective record of the denormalized database object being updated, deleted, or inserted, and wherein data in the respective record is based on data in the record involved in the first operation; prioritizing query performance on the denormalized database object over performance of the second part of the corresponding second operation, wherein the prioritizing includes, updating a query result if the query result includes data from the denormalized database object that will be replaced when the second part is later performed; and completing the second part responsive to determining that the performance of the second part will not negatively impact query performance on the denormalized database object, the completing the second part including: performing an aggregation operation using data in a first field of a set of one or more of the 
records in the denormalized database object, wherein the set of the records include those of the records that are related to the respective record, wherein the data in the first field of the set of the records is to be aggregated and stored in a second field of the set of records, and wherein the second part includes both a redoing of an aggregation operation using values from a set of input fields of a set of one or more of the records in the denormalized database object  and a writing of a result of the aggregation operation to an aggregate field of the set of aggregate fields of the set of records; 
and replacing the data in the second field of the records in the denormalized database object with a result of the performing the aggregation operation.
10. The method of claim 9, wherein the updating the query result includes, performing the aggregation operation using data in the query result that was retrieved from the first field of the set of records, and replacing the data in the query result that is stale with a result of the performing the aggregation operation using data in the query result.
10. The method of claim 9, wherein the updating the query result includes: performing the aggregation operation using data in the query result that was retrieved from the first field of the set of records; and replacing the data in the query result that is stale with a result of the performing the aggregation operation using data in the query result.
11. The method of claim 9, wherein the prioritizing query performance includes, attempting to perform the second part, during the attempting, determining that performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed, and responsive to the determining, canceling the attempting.
11. The method of claim 9, wherein the prioritizing query performance includes: attempting to perform the second part; during the attempting, determining that performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed; and responsive to the determining, canceling the attempting.
12. The method of claim 9, wherein the performing the first part further includes, inserting into a queue an indication of a need to perform the second part, and where the prioritizing query performance includes, retrieving the indication from the queue, and attempting to perform the second part.
12. The method of claim 9, wherein the performing the first part further comprises inserting into a queue an indication of a need to perform the second part, and wherein the prioritizing query performance includes: retrieving the indication from the queue; and attempting to perform the second part.
13. The method of claim 12, wherein the attempting to perform the second part includes, during the attempting, determining that performance of the second part will negatively impact performance of a query on the denormalized database object that is being processed, responsive to the determining, canceling the attempting, adding to a batch job an indication of a need to perform the second part, and responsive to expiration of a time period, attempting to perform the second part as part of the batch job.
13. The method of claim 12, wherein the attempting to perform the second part includes: during the attempting, determining that performance of the second part will negatively impact performance of a query on the denormalized database object that is being processed; responsive to the determining, canceling the attempting; adding to a batch job an indication of a need to perform the second part; responsive to expiration of a time period, attempting to perform the second part as part of the batch job.
14. The method of claim 9, wherein data for a person and indications of consent for the person is stored in different ones of the plurality of source database objects, wherein different ones of the indications are represented by data in the first field of different ones of the set of records, wherein data in the second field of the set of records represents the result of the aggregation operation on the indications of consent from the plurality of source database object, and wherein the denormalized database object provides a single database object to query for the result of the aggregation of the indications of consent from the plurality of source database object.
14. The method of claim 9, wherein data for a person and that person's indications of consent is stored in different ones of the plurality of source database objects, wherein different ones of the indications are represented by data in the first field of different ones of the set of records, wherein data in the second field of the set of records represents the result of the aggregation operation on the person's indications of consent from the plurality of source database object, and wherein the denormalized database object provides a single database object to query for the result of the aggregation of the indications of consent from the plurality of source database object.
15. The method of claim 14, further comprising: responsive to a query concerning which of a plurality of people have given consent to be contacted for a marketing campaign, returning a query result including data identifying those of the plurality of people that have given consent based on the data in the second field of the plurality of records in the denormalized database object.
15. The method of claim 14, further comprising: responsive to a query concerning which of a plurality of people have given consent to be contacted for a marketing campaign, returning a query result including data identifying those of the plurality of people that have given consent based on the data in the second field of the plurality of records in the denormalized database object.
16. A non-transitory machine-readable medium that stores instructions that, when executed by a processor, will cause the processor to perform a set of operations comprising: delaying updating a denormalized database object that includes a first record based on at least a source database object, where the first record in the denormalized database object includes a set of input fields, and a set of aggregate fields, the updating including, responsive to a first operation on the source database object that involves a second record of the source database object being updated, deleted, or inserted, performing a first part of a second operation that involves a first record of the denormalized database object being updated, deleted, or inserted, where values in the first record are based on values in the second record involved in the first operation, and wherein completion of the second operation includes completion of a second part that includes both a redoing of an aggregation operation using values from the set of input fields of the first record in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of records, and responsive to a query result that references the aggregate field of the set of records before the aggregation operation and the writing have been performed, altering the query result, the altering including, performing the aggregation operation using values in the query result that are from the set of input fields; and altering that part of the query result that includes at least the aggregate field of the set of records based on the performing the aggregation operation, without performing the writing to the denormalized database object.
16. A non-transitory machine-readable medium that stores instructions that, when executed by a processor, will cause the processor to perform the following acts comprising: delaying updating a denormalized database object that includes a plurality of records based on a plurality of source database objects, wherein each of the plurality of records in the denormalized database object includes a set of one or more input fields, and a set of one or more aggregate fields, the updating including: responsive to a first operation on one of the plurality of source database objects that involves a record of that source database object being updated, deleted, or inserted, performing a first part of a corresponding second operation that involves a respective record of the denormalized database object being updated, deleted, or inserted, wherein values in the respective record are based on values in the record involved in the first operation, and wherein completion of the corresponding second operation includes completion of a second part that includes both a redoing of an aggregation operation using values from the set of input fields of a set of one or more of the records in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of aggregate fields of the set of records; and responsive to a query result for a query that references the aggregate field of the set of records before the aggregation operation and the writing have been performed, altering the query result, the altering including: performing the aggregation operation using values in the query result that are from the set of input fields of the set of records; and altering that part of the query result that includes at least the aggregate field of the set of records based on the performing the aggregation operation, without performing the writing to the denormalized database object.
17. The non-transitory machine-readable medium of claim 16, wherein performing the second part is separated from the performing the first part to give priority to performing the query on the denormalized database object over performing of the second part.
17. The non-transitory machine-readable medium of claim 16, wherein performing the second part is separated from the performing the first part to give priority to performing the query on the denormalized database object over performing of the second part.
18. The non-transitory machine-readable medium of claim 16, further comprising: performing the second part to complete the corresponding second operation to update the denormalized database object, the performing the second part including, attempting to perform the second part, during the attempting, determining performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed, responsive to the determining, canceling the attempting, and re-attempting to perform the second part.
18. The non-transitory machine-readable medium of claim 16, further comprising: performing the second part to complete the corresponding second operation to update the denormalized database object, the performing the second part including: attempting to perform the second part; during the attempting, determining performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed; and responsive to the determining, canceling the attempting; and re-attempting to perform the second part.
19. A non-transitory machine-readable medium that stores instructions that, when executed by a processor, will cause the processor to perform a set of operations comprising: updating a denormalized database object to prioritize query performance, wherein the denormalized database object includes a set of records based on a plurality of source database objects, the updating including, responsive to a first operation on one of the plurality of source database objects that involves a first record of that source database object being updated, deleted, or inserted, performing a first part but not a second part of a second operation on the denormalized database object, where the first part involves a second record of the denormalized database object being updated, deleted, or inserted, where data in the second record is based on data in the first record involved in the first operation, and where the second part includes both a redoing of an aggregation operation using values from a set of input fields of the set of records in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of records, prioritizing query performance on the denormalized database object over performance of the second part of the corresponding second operation, wherein the prioritizing includes, updating a query result if the query result includes data from the denormalized database object that will be replaced when the second part is later performed, and completing the second part responsive to determining that the performance of the second part will not negatively impact query performance on the denormalized database object, the completing the second part including, performing an aggregation operation using data in a first field of a set of one or more of the records in the denormalized database object, wherein the set of the records include the second record, and wherein the data in the first field of the set of the records is to be aggregated and stored in a second field of the set of records, and replacing the data in the second field of the records in the denormalized database object with a result of the performing the aggregation operation.

19. A non-transitory machine-readable medium that stores instructions that, when executed by a processor, will cause the processor to perform the following acts comprising: updating a denormalized database object to prioritize query performance, wherein the denormalized database object includes a plurality of records based on a plurality of source database objects, the updating including: responsive to a first operation on one of the plurality of source database objects that involves a record of that source database object being updated, deleted, or inserted, performing a first part but not a second part of a corresponding second operation on the denormalized database object, wherein the first part involves a respective record of the denormalized database object being updated, deleted, or inserted, where data in the respective record is based on data in the record involved in the first operation, and wherein the second part includes both a redoing of an aggregation operation using values from a set of input fields of a set of one or more of the records in the denormalized database object and a writing of a result of the aggregation operation to an aggregate field of the set of aggregate fields of the set of records; prioritizing query performance on the denormalized database object over performance of the second part of the corresponding second operation, wherein the prioritizing includes, updating a query result if the query result includes data from the denormalized database object that will be replaced when the second part is later performed; and completing the second part responsive to determining that the performance of the second part will not negatively impact query performance on the denormalized database object, the completing the second part including: performing an aggregation operation using data in a first field of a set of one or more of the records in the denormalized database object, wherein the set of the records include those of the records that are related to the respective record, and wherein the data in the first field of the set of the records is to be aggregated and stored in a second field of the set of records; and replacing the data in the second field of the records in the denormalized database object with a result of the performing the aggregation operation.
20. The non-transitory machine-readable medium of claim 19, wherein the prioritizing query performance includes, attempting to perform the second part, during the attempting, determining that performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed, and responsive to the determining, canceling the attempting.
20. The non-transitory machine-readable medium of claim 19, wherein the prioritizing query performance includes: attempting to perform the second part; during the attempting, determining that performance of the second part will negatively impact performance of a second query on the denormalized database object that is being processed; and responsive to the determining, canceling the attempting.
21. The non-transitory machine-readable medium of claim 20, wherein the performing the first part further comprises inserting into a queue an indication of a need to perform the second part, where the prioritizing query performance includes retrieving the indication from the queue, and where the attempting to perform the second part includes, after the canceling the attempting to add to a batch job an indication of a need to perform the second part, and responsive to expiration of a time period, attempting to perform the second part as part of the batch job.
21. The non-transitory machine-readable medium of claim 20, wherein the performing the first part further comprises inserting into a queue an indication of a need to perform the second part, wherein the prioritizing query performance includes retrieving the indication from the queue, and wherein the attempting to perform the second part includes, after the canceling the attempting: adding to a batch job an indication of a need to perform the second part; responsive to expiration of a time period, attempting to perform the second part as part of the batch job.
22. The non-transitory machine-readable medium of claim 19, wherein data for a person and indications of consent for the person are stored in different ones of the plurality of source database objects, wherein different ones of the indications are represented by data in the first field of different ones of the set of records, wherein data in the second field of the set of records represents the result of the aggregation operation on the indications of consent for the person from the plurality of source database object, and wherein the denormalized database object provides a single database object to query for the result of the aggregation of the indications of consent from the plurality of source database object.
22. The non-transitory machine-readable medium of claim 19, wherein data for a person and that person's indications of consent is stored in different ones of the plurality of source database objects, wherein different ones of the indications are represented by data in the first field of different ones of the set of records, wherein data in the second field of the set of records represents the result of the aggregation operation on the person's indications of consent from the plurality of source database object, and wherein the denormalized database object provides a single database object to query for the result of the aggregation of the indications of consent from the plurality of source database object.
23. The non-transitory machine-readable medium of claim 22, further comprising: responsive to a query concerning which of a plurality of people have given consent to be contacted for a marketing campaign, returning a query result including data identifying those of the plurality of people that have given consent based on the data in the second field of the plurality of records in the denormalized database object.
23. The non-transitory machine-readable medium of claim 22, further comprising: responsive to a query concerning which of a plurality of people have given consent to be contacted for a marketing campaign, returning a query result including data identifying those of the plurality of people that have given consent based on the data in the second field of the plurality of records in the denormalized database object.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Efficient denormalization of data instances, US 10,540,332 B2  authors: McConnell et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/3/2022